Citation Nr: 0948279	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1957 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.

2.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
in-service, sensorineural hearing loss manifested to a 
compensable degree in the first post-service year, or that a 
current bilateral hearing loss disability is related to 
service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in May 
2006, prior to the September 2006 rating decision, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of 
the laws and regulations governing the assignment of 
disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
Board finds that even if the above letter failed to provide 
the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claims after reading the above letters as 
well as the September 2006 rating decision and August 2007 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  Furthermore, the Board finds that there can be 
no prejudice to the Veteran due to a lack of adequate 338 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, in his 
April 2006 claim the Veteran notified VA that he had not 
received any post-service treatment for tinnitus or hearing 
loss and in a subsequent June 2006 statement in support of 
claim he notified VA that he had also not received any in-
service treatment for tinnitus or hearing loss.  Therefore, 
VA has not undertaken any development in this appeal except 
to provide the Veteran with a VA examination.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  In this regard, the record shows that the Veteran 
was afforded a VA examination in August 2006 which is 
adequate to adjudicate these claims because the examiner 
provided a medical opinion as to the origin of the Veteran's 
disabilities as well as a rational for this opinion after a 
review of the record on appeal and an examination of the 
claimant.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 
Vet App 303 (2007).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claims

The Veteran contends that his tinnitus and bilateral hearing 
loss were caused by his job as a jet engine mechanic for over 
two and a half years while on active duty.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran's occupational specialty was a 
jet engine mechanic.  Moreover, the Veteran is both competent 
and credible to report on the fact that he had exposure to 
loud noise while on active duty.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, the Board 
will concede that the Veteran had acoustic trauma while on 
active duty.  

However, service treatment records, including a July 1959 
examination conducted shortly before his September 1959 
separation from active duty, were negative for complaints, 
diagnoses, or treatment for tinnitus and/or hearing loss in 
either ear.  Moreover, while the audiological evaluation 
conducted in July 1959 documented increased audiological 
thresholds in comparison to his entrance examination, even 
when these tests results are converted to ISO units so as to 
conform to post-October 31, 1967, audiological testing 
criteria, it does not show the Veteran had hearing loss in 
either ear as defined by 38 C.F.R. § 3.385.  In addition, it 
is noted that aside from the left ear at 3000 Hertz, the 
majority of thresholds do not exceed 20 decibels.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, entitlement 
to service connection for tinnitus and bilateral hearing loss 
based on in-service incurrence must be denied despite the 
fact that the Veteran was exposed to acoustic trauma while on 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

There is no evidence of compensable sensorineural hearing 
loss within one year of service separation.

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1959 and first 
being diagnosed with tinnitus and bilateral hearing loss at 
the August 2006 VA examination to be compelling evidence 
against finding continuity.  Put another way, the almost half 
a century gap between the Veteran's discharge from active 
duty and the first evidence of the claimed disorders weighs 
heavily against his claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges as it did above that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems with ringing in his ears and hearing 
people talk since service.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  However, upon review 
of the claims folder, the Board finds that the Veteran's 
assertions that he has had these problems since service are 
not credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the 
in-service and post-service medical records including the 
July 1959 examination, in which he denied having ear trouble.  
In these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for any of the claimed 
disorders for almost five decades following his separation 
from active duty, than the Veteran's and his representative's 
claims.  Therefore, entitlement to service connection for 
tinnitus and bilateral hearing loss based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's tinnitus and bilateral hearing loss and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  In fact, the August 2006 VA audiological 
examiner opined that they were not.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

As to the Veteran's and his representative's claims that the 
appellant's tinnitus was caused by his military service 
including his in-service noise exposure, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  The Board 
finds that tinnitus is such a condition.  Charles, supra.  In 
such cases however, the Board is within its province to weigh 
the lay statements and to make a credibility determination as 
to whether that evidence is sufficient to establish service 
connection due to service incurrence, a superimposed disease 
or injury creating additional disability, continuity of 
symptomatology, and/or a nexus.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Davidson, supra; Buchanan, supra; 
Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had 
problems with ringing in his ears since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.   However, as noted above, the Board finds that the 
Veteran's assertion's of having tinnitus since service lacks 
credibility.  Moreover, the Board places greater probative 
value on the August 2006 VA medical opinion cited above which 
found that tinnitus was not caused by military service after 
an examination of the claimant and a review of the record on 
appeal than the Veteran's and his representative's claims.  

As to the Veteran's and his representative's claims that the 
claimant's bilateral hearing loss was caused by his military 
service, including his in-service noise exposure, the Board 
finds that this condition may not be diagnosed by its unique 
and readily identifiable features because special equipment 
and testing is required to diagnose hearing loss as defined 
by 38 C.F.R. § 3.385 and therefore the presence of the 
disorder is a determination "medical in nature" and not 
capable of lay observation.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
bilateral hearing loss being caused by service not credible.  
Routen, supra; see also Bostain, supra.   Moreover, the Board 
also places greater probative value on the August 2006 VA 
examiner's opinion which found that this disability was not 
caused by his military service after an examination of the 
claimant and a review of the record on appeal than the 
Veteran's and his representative's claims.

Based on the discussion above, the Board also finds that 
service connection for tinnitus and bilateral hearing loss is 
not warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disorders and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for a 
diagnosis of sensorineural hearing loss in the first post 
service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
tinnitus and bilateral hearing loss.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for tinnitus is denied.

Service connection for a bilateral hearing loss disability is 
denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


